Citation Nr: 0807387	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for service-connected erectile dysfunction as a 
residual of radical prostatectomy in the treatment of 
prostate cancer.

2.  Entitlement to an initial compensable disability 
evaluation for service-connected non-Hodgkin's lymphoma.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that, in pertinent part, granted service 
connection for erectile dysfunction, residual of radical 
prostatectomy, prostate cancer, and service connection for 
non-Hodgkin's lymphoma, assigning a 0 percent disability 
rating to each of these disabilities, effective from March 
2005.  The veteran perfected an appeal as to the disability 
ratings assigned.  

The issue of an initial compensable disability evaluation for 
service-connected non-Hodgkin's lymphoma being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran has asserted a claim of entitlement to service 
connection for Peyronie's Disease (penile deformity) that he 
asserts is due to his presumed Agent Orange herbicide 
exposure.  This information is referred to the RO for 
appropriate action.  


FINDING OF FACT

Since filing his claim for service connection, the veteran's 
erectile dysfunction as a residual of radical prostatectomy 
for treatment of prostate cancer has not been shown to be 
associated with deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction as a residual of radical prostatectomy in the 
treatment of prostate cancer have not been met or 
approximated at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.7, 4.115b, Diagnostic Code 
7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The RO provided the appellant with notice by letters dated in 
April 2005 and March 2006.  The notification substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a 
service connection claim, and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his possession that pertains to the claim.

In this case, the veteran was awarded service connection for 
erectile dysfunction as a residual of radical prostatectomy 
in the treatment of prostate cancer and assigned a disability 
rating and an effective date in the August 2005 rating 
decision on appeal.  Thus, the claim was substantiated in 
August 2005.  Therefore, following that decision, VA had no 
further duty to notify the veteran how to substantiate his 
claim pursuant to 38 U.S.C.A. § 5103(a) or 38 C.F.R. § 3.159 
(b); the purpose of the notice had been served.  See Dingess, 
19 Vet. App. at 493.  

Nevertheless, the Board notes that neither of the letters 
discussed the criteria for an increased rating.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vasquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5102(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication.  Specifically, the Board notes that the veteran 
has demonstrated actual knowledge as to what would be needed 
for the successful outcome of the claim decided herein.  He 
clearly demonstrated such knowledge in the very detailed 
arguments submitted by him in August 2006, September 2006, 
February 2007, and July 2007, as well as in the testimony 
presented at his July 2006 hearing before a hearing officer 
at the RO.  In each of these, the veteran set forth in great 
detail evidence and arguments evincing the specific 
understanding of the law of the case, including the schedular 
criteria for the disabilities at issue.  The veteran's claims 
were subsequently adjudicated in the April 2006, August 2006, 
January 2007, and May 2007 supplemental statements of the 
case.  Although the veteran has clearly misinterpreted and 
misapplied the law of the case in his arguments, he has 
nevertheless demonstrated that he has actual knowledge of the 
applicable schedular rating criteria.  This actual knowledge 
renders any pre-adjudicatory section 5103(a) notice error 
non-prejudicial.  Vazquez-Flores, slip op. at 12.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran the opportunity to 
give testimony before the RO and Board, and provided the 
veteran with pertinent medical examinations for the purpose 
of evaluating the severity of his service-connected 
disabilities.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

General Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  This holding has been modified in that separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Erectile Dysfunction 

The veteran is seeking an increased evaluation for erectile 
dysfunction, which has been service-connected as a residual 
of radical prostatectomy in the treatment of prostate cancer.  
The veteran's erectile dysfunction has been rated under 
hyphenated Diagnostic Code 7522-7528.  In the selection of 
diagnostic codes assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).

The hyphenated diagnostic code in this case indicates that 
loss of erectile power is the service-connected disorder and 
that dysfunction of the genitourinary system under Diagnostic 
Code 7528, is a residual condition.  Under Diagnostic Code 
7522, penis deformity, with loss of erectile power is 
evaluated as 20 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The veteran contends that he has lost erectile function as a 
result of radical prostatectomy in the treatment of prostate 
cancer, and that this disability warrants a compensable 
evaluation.  The fact that the veteran has erectile 
dysfunction is not at issue; this case turns upon whether the 
veteran also has deformity of the penis that can be 
associated with his service-connected erectile dysfunction.  
The Board finds that although the veteran has deformity of 
the penis which could potentially warrant an initial 
compensable evaluation, the association of such deformity 
with the veteran's service-connected erectile dysfunction has 
been specifically discounted.  

The only competent medical evidence in the claims file 
pertaining to the evaluation of the veteran's service-
connected erectile dysfunction is the report of a December 
2006 VA genitourinary examination, and a May 2007 Addendum to 
that report.  In both of those documents, the examining 
physician noted that the veteran's claims file had been 
reviewed.  Following the report of the December 2006 
examination, the pertinent diagnosis was "erectile 
dysfunction more likely than not secondary to 
prostatectomy."  

In April 2007, the physician who conducted the December 2006 
VA examination was asked by the RO to provide an opinion as 
to whether "the veteran's Peyronie's Disease (penile 
deformity) is secondary to his prostate cancer or 
treatment."  The May 2007 Addendum was prepared in response 
to that question.  In that addendum report, the VA physician 
noted that the veteran's Peyronie's disease was diagnosed in 
1987 prior to his prostate cancer which was diagnosed in 
1997.  It was further noted that the veteran began having 
erectile dysfunction in 1987, but was still able to have 
successful intercourse until his prostate surgery in 1997.  
The physician concluded that "by history Peyronie's Disease 
preceded his prostate cancer and is not due to his prostate 
cancer."  The examiner noted that the veteran's erectile 
dysfunction which originally started with the Peyronie's 
Disease worsened to the point that the veteran was not able 
to have intercourse after the prostate surgery.  The examiner 
concluded that the veteran's erectile dysfunction which does 
not allow him to have intercourse is more likely than not 
caused by his prostate cancer and surgery.  

Essentially, the veteran's penile deformity has been 
specifically attributed by competent evidence to the 
veteran's nonservice-connected Peyronie's disease, and has 
been clearly disassociated from his service-connected 
erectile dysfunction as a residual of radical prostatectomy 
in the treatment of prostate cancer.  Without such 
association, there is no basis to award a compensable 
disability rating to that disability under any applicable 
schedular criteria for any period of time since the veteran 
filed his claim in March 2005.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Therefore, based on the medical 
evidence of record, the Board must conclude that the 
preponderance of the evidence is against a finding that a 
compensable evaluation is warranted for the veteran's 
service-connected erectile dysfunction as a residual of 
radical prostatectomy in the treatment of prostate cancer.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

The Board also notes, however, that the veteran has already 
been awarded special monthly compensation for loss of use of 
a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.


ORDER

Entitlement to an initial compensable disability evaluation 
for service-connected erectile dysfunction as a residual of 
radical prostatectomy in the treatment of prostate cancer is 
denied.


REMAND

The Board finds that further development is required with 
regard to the veteran's claim that the severity of his 
service-connected non-Hodgkin's lymphoma warrants a 
compensable disability evaluation.  Under Diagnostic Code 
7715, non-Hodgkin's lymphoma with active disease or during a 
treatment phase warrants a 100 percent evaluation.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by VA examination.  If there has been no local 
recurrence or metastasis, then a rating shall be based on 
residuals.  38 C.F.R. § 4.118, Diagnostic Code 7715.

The report of a July 2005 VA examination included the 
veteran's report of symptoms (skin burning, mucositis, hair 
loss, weight loss, and unsteadiness with balance) associated 
with the radiation and chemotherapy treatment of his 
condition which had reportedly resolved.  However, the 
examiner noted that the veteran has "long-term interstitial 
changes in his lungs from the chemo[therapy]."  In assigning 
the initial rating, the RO noted that the noncompensable 
rating was assigned in the absence of active disease or 
"significantly disabling residuals."  While there is no 
evidence of active disease, the examiner's reference to long 
term changes in the lungs would appear to be evidence of a 
residual of the treatment which would warrant a rating.  
Contrary to the RO's statement, a rating will be based on 
residuals; the rating criteria does not specify that the 
residuals be "significantly disabling."  Nevertheless, the 
evidence is inadequate for rating the severity of the noted 
lung changes.  

The veteran must be afforded an examination to determine the 
nature and severity of any residuals related to the non-
Hodgkin's lymphoma.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the exact nature and severity 
of any residuals of his service-connected 
non-Hodgkin's lymphoma.

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiner should 
specifically indicate the severity of any 
residuals related to the non-Hodgkin's 
lymphoma.  The examiner should 
specifically comment on the July 2005 VA 
examination which included that 
examiner's observation that the veteran 
had "long-term interstitial lung 
changes" due to chemotherapy.   

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examination(s).  
The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, readjudicate the veteran's 
claim.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and allow a 
reasonable period of time for a response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


